                                             Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        MONTALVO ASSOCIATES, LLC,                      Case No. 5:21-cv-00797-EJD
                                                         Plaintiff,                        ORDER GRANTING MOTION TO
                                   9
                                                                                           DISMISS FOR FORUM NON
                                                  v.                                       CONVENIENS
                                  10

                                  11        AMTAX HOLDINGS 279, LLC, et al.,
                                                                                           Re: Dkt. No. 14
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Montalvo Associates, LLC (“Montalvo”) brings this suit against Defendants

                                  14   AMTAX Holdings 279, LLC (“AMTAX”) and TCH II Pledge Pool, LLC (“TCH”) (collectively

                                  15   “Defendants”) seeking declaratory relief and a judicial determination regarding the rights and

                                  16   obligations of the parties under their shared partnership agreement (“Partnership

                                  17   Agreement”). Presently before the Court is Defendants’ Motion to Dismiss for Forum Non

                                  18   Conveniens or, in the Alternative, to Transfer. (“Mot.”), Dkt. No. 14. Having considered the

                                  19   parties’ briefing, the relevant law, and the record in this case, the Court GRANTS Defendants’

                                  20   motion on the basis of forum non conveniens.1

                                  21   I.       BACKGROUND

                                  22            Montalvo, AMTAX, and TCH are partners in a low-income housing tax credit partnership,

                                  23   Lucretia Avenue Apartments, which owns a 100-unit affordable housing development known as

                                  24   “Villa Solera” located in Santa Clara County. Complaint for Declaratory Relief (“Compl.”), Dkt.

                                  25   No. 1-2 ¶ 7. The parties’ low-income housing tax credit partnership is governed by the

                                  26
                                       1
                                  27    The Court took this motion under submission without oral argument pursuant to Civil Local Rule
                                       7-1(b).
                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                                     1
                                          Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 2 of 8




                                   1   Partnership Agreement wherein Montalvo and AMTAX have various disposition rights. Id. ¶ 23.

                                   2   The Partnership Agreement also contains a forum selection clause which states:

                                   3          D. Each Partner irrevocably:
                                   4                          (i) Agrees that any suit, action or other legal proceeding
                                                     arising out of this Agreement, any of the Related Agreements or any
                                   5                 of the transactions contemplated hereby or thereby shall be brought
                                                     in the courts of record of Los Angeles County of the State of
                                   6                 California of the courts of the United States located in the Southern
                                                     District of California;
                                   7                          (ii) Consents to the jurisdiction of each such court in any such
                                                     suit, action or proceeding; and
                                   8                          (iii) Waives any objection, which he or it may have to the
                                                     laying of venue of any such suit, action or proceeding in any of such
                                   9                 courts.

                                  10   Compl., Ex. 1 (“Partnership Agreement”) at 69.

                                  11          The parties’ dispute arose in January 2020 after AMTAX notified Montalvo that it wanted

                                  12   the project sold under Section 7.4K of the Partnership Agreement. Id. ¶ 13. Later in July 2020,
Northern District of California
 United States District Court




                                  13   Montalvo informed AMTAX that it would be exercising its option to purchase AMTAX’s interest

                                  14   in the partnership pursuant to Section 7.4J of the Partnership Agreement. Id. ¶ 23. In November

                                  15   2020, AMTAX also notified Montalvo of its intent to exercise its rights under Section 7.4I of the

                                  16   Partnership Agreement to force a sale of Villa Solera. Id. ¶ 27. Rather than acknowledge

                                  17   AMTAX’s exercise of its rights under Section 7.4I, however, Montalvo sent a notice to AMTAX

                                  18   reiterating its desire to purchase AMTAX’s partnership interest. Id. ¶ 29. AMTAX then sent a

                                  19   final letter to Montalvo on December 10, 2020, wherein AMTAX restated its position that it had

                                  20   exercised its force sale right under Section 7.4I and requested that Montalvo confirm whether it

                                  21   would comply with its obligations under Section 7.4I. See Compl., ¶ 30, Ex. 10. AMTAX

                                  22   concluded its letter by advising Montalvo that if it continued to not abide by the terms of

                                  23   Partnership Agreement, AMTAX would “bring an action against [Montalvo] and pursue all

                                  24   available remedies based on [Montalvo’s] improper conduct.” Id.

                                  25          On December 16, 2020, Montalvo filed this action in Santa Clara County Superior Court.

                                  26   See generally Compl. In response to learning of Montalvo’s action, AMTAX filed a federal

                                  27   complaint in the Southern District of California on December 21, 2020 based on diversity

                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                         2
                                             Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 3 of 8




                                   1   jurisdiction and its interpretation of the forum selection clause in the Partnership Agreement. See

                                   2   Decl. of Eric S. Pettit (“Pettit Decl.”), Dkt. No. 14-1 ¶ 4; see also AMTAX Holdings 279, LLC v.

                                   3   Montalvo Associates, LLC, Case No. 3:20-cv-02478-BEN-AGS (S.D. Cal.).

                                   4           On February 1, 2021, AMTAX removed this action from Santa Clara County Superior

                                   5   Court based on diversity jurisdiction. See Notice of Removal, Dkt. No. 1. AMTAX then filed its

                                   6   Motion to Dismiss for Forum Non Conveniens or, in the Alternative, to Transfer. Montalvo filed

                                   7   an Opposition (“Opp’n”) to which Defendants filed a Reply (“Reply iso Mot.”). See Dkt. Nos. 17,

                                   8   22.

                                   9   II.     LEGAL STANDARD
                                  10           A federal court sitting in diversity applies federal law to determine the enforceability of a

                                  11   forum selection clause. Manetti–Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 513 (9th Cir.

                                  12   1988). Generally, a forum selection clause is “prima facie valid” and thus enforceable, absent a
Northern District of California
 United States District Court




                                  13   strong showing “that enforcement would be unreasonable and unjust.” M/S Bremen v. Zapata Off-

                                  14   Shore Co., 407 U.S. 1, 15 (1972). The Supreme Court and Ninth Circuit have held that a forum-

                                  15   selection clause is controlling unless the plaintiff makes a strong showing that: (1) the clause is

                                  16   invalid due to “fraud or overreaching,” (2) “enforcement would contravene a strong public policy

                                  17   of the forum in which suit is brought, whether declared by statute or by judicial decision,” or (3)

                                  18   “trial in the contractual forum will be so gravely difficult and inconvenient that [the litigant] will

                                  19   for all practical purposes be deprived of his day in court.” Yei A. Sun v. Advanced China

                                  20   Healthcare, Inc., 901 F.3d 1081, 1088 (9th Cir. 2018) (quoting M/S Bremen, 407 U.S. at 15, 18,

                                  21   92).

                                  22           “[T]he appropriate way to enforce a forum-selection clause pointing to a state or foreign

                                  23   forum is through the doctrine of forum non conveniens.” Atl. Marine Const. Co. v. U.S. Dist. Ct.

                                  24   for W. Dist. of Texas, 571 U.S. 49, 60 (2013). When a motion to dismiss is based on a forum

                                  25   selection clause, rather than solely on the doctrine of forum non conveniens, the Supreme Court

                                  26   has held that a district court cannot consider “private interest” factors, such as the plaintiff’s

                                  27   choice of forum and the convenience of parties and witnesses. See id. at 62–64. Instead, the court

                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                         3
                                              Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 4 of 8




                                   1   may only weigh the “public interest” factors, which “may include the administrative difficulties

                                   2   flowing from court congestion; the local interest in having localized controversies decided at

                                   3   home; [and] the interest in having the trial of a diversity case in a forum that is at home with the

                                   4   law.” Id. at 62.

                                   5            “For the convenience of parties and witnesses, in the interest of justice, a district court may

                                   6   transfer any civil action to any other district or division where it might have been brought or to

                                   7   any district or division to which all parties have consented.” 28 U.S.C § 1404(a). When a case

                                   8   concerns an enforcement of a forum selection clause, § 1404(a) provides a mechanism for its

                                   9   enforcement and “a proper application of § 1404(a) requires that a forum-selection clause be given

                                  10   controlling weight in all but the most exceptional cases.” Atl. Marine Const. Co., 571 U.S. at 59–

                                  11   60 (internal quotation omitted). Plaintiff bears the burden of showing these exceptional

                                  12   circumstances that make transfer inappropriate. Id. at 64. Plaintiff must show either that the
Northern District of California
 United States District Court




                                  13   forum selection clause is not valid or that the public interest factors recognized under § 1404(a)

                                  14   make transfer inappropriate. Id.; see also Bayol v. Zipcar, Inc., No. 14–CV–02483–TEH, 2014

                                  15   WL 4793935, at *1 (N.D. Cal. Sept. 25, 2014). Further, a forum selection clause remains

                                  16   enforceable even when the contractually selected forum may afford the plaintiffs fewer effective

                                  17   remedies than they could receive in the forum where they filed suit. See Yei A. Sun, 901 F.3d at

                                  18   1092.

                                  19   III.     DISCUSSION

                                  20            A.     The Partnership Agreement’s Forum Selection Clause is Valid and
                                                       Enforceable
                                  21

                                  22            As a preliminary matter, the Court finds that Section 13.7D in the Partnership Agreement

                                  23   is a forum selection clause because it specifies the place of jurisdiction and type of court in which

                                  24   legal disputes must be resolved, and not merely “venue.” See Safe2Core, Inc. v. HCMM, Inc., No.

                                  25   17-CV-02945 NC, 2017 WL 4176475, at * 2 (N.D. Cal. Sept. 20, 2017) (“[a] contractual

                                  26   provision in which the parties establish the place (such as the country, state, or type of court) for

                                  27

                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                         4
                                           Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 5 of 8




                                   1   specified litigation between them”) (citation omitted).2 A forum selection clause is “prima facie

                                   2   valid” and thus enforceable, absent a showing “that enforcement would be unreasonable and

                                   3   unjust.” M/S Bremen, 407 U.S. at 15. Here, Montalvo argues that the forum selection clause is

                                   4   unenforceable because it contravenes California law as contrary to public policy. According to

                                   5   Montalvo, the action should be adjudicated in this Court because the Villa Solera housing

                                   6   development is also located in Santa Clara County. In making this argument, Montalvo relies on

                                   7   its claims that, “California has a strong public policy [interest], as demonstrated by California

                                   8   Code of Civil Procedure § 392, [in] fixing the place for trial in an action that involves real

                                   9   property rights and interests in a court where the property is located.” Opp’n. at 13. However,

                                  10   Montalvo’s argument fails to account for the fact that “[i]n cases based on diversity jurisdiction,

                                  11   federal law governs the interpretation and enforceability of forum selection clauses.” Bastami v.

                                  12   Semiconductor Components Indus., LLC, No. 17-CV-00407-LHK, 2017 WL 1354148, at *2 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. Apr. 13, 2017).

                                  14          Moreover, the forum selection clause here provides that cases may be filed in federal

                                  15   district court for the Southern District of California, which moots an objection based on California

                                  16   state venue provisions as Montalvo has not presented any argument suggesting this portion of the

                                  17   forum selection clause is unenforceable. See Dawson v. Cagle Cartoons, Inc., 2:13-CV-0610

                                  18   KJM KJN, 2013 WL 4829317, at * 7 (E.D. Cal. Sept. 9, 2013) (“The wrinkle in this case . . . is

                                  19   that the [forum selection clause] does not set venue exclusively in Los Angeles County Superior

                                  20   Court, but also designates federal court in Los Angeles as an appropriate place for suit. Bringing

                                  21   the case in federal court would not disrupt any state venue provisions. . . . [P]laintiff has presented

                                  22   nothing suggesting that California courts would find that portion of the clause setting venue in

                                  23   federal court to be void as a matter of law.”). Therefore, bringing the case in federal district court

                                  24   for the Southern District of California would not disrupt such state venue provisions as California

                                  25

                                  26   2
                                         Montalvo improperly characterized the parties’ forum selection clause as a “venue selection
                                  27   clause” when asserting its claim that the clause was unenforceable under California law as against
                                       public policy. See Opp’n at 12.
                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                                         5
                                           Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 6 of 8




                                   1   Civil Procedure Code § 392.

                                   2            Montalvo also has not established the additional factors necessary to suggest the parties’

                                   3   forum selection clause is unreasonable and unjust. There is no evidence of fraud or overreach by

                                   4   Montalvo or AMTAX in reaching the Partnership Agreement. Because of this and because both

                                   5   parties are sophisticated entities with sufficient resources to negotiate an equitable agreement, the

                                   6   first factor is not relevant in this case. Additionally, Montalvo has not established why it would be

                                   7   gravely difficult or burdensome for it to litigate this dispute in Southern California. Since an

                                   8   identical action is currently pending in the Southern District of California, Montalvo will not be

                                   9   deprived of their day in court by enforcing the forum selection clause.3

                                  10          For these reasons, Montalvo has failed to show that enforcement of the forum selection

                                  11   clause would be unreasonable and unjust; the forum selection clause is valid and enforceable.

                                  12          B.      No Public Interest Factors Weigh Against Dismissal or Transfer
Northern District of California
 United States District Court




                                  13          Because the forum selection clause in Section 13.7D of the Partnership Agreement is valid,

                                  14   Montalvo may prevail only if the public interest factors recognized under § 1404(a) make transfer

                                  15   or dismissal inappropriate. Atl. Marine Const. Co., 571 U.S. at 64. These factors include: “the

                                  16   administrative difficulties flowing from court congestion; the local interest in having localized

                                  17   controversies decided at home; [and] the interest in having the trial of a diversity case in a forum

                                  18   that is at home with the law.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981).

                                  19          Here, Montalvo has not established that any public interest factor warrants denial of

                                  20   Defendants’ motion. First, as of December 31, 2020, the Northern District of California has over

                                  21   8,000 more pending civil actions than the Southern District. See Table C-1 U.S. District Courts –

                                  22   Civil Statistical Tables for the Federal Judiciary, available at

                                  23   https://www.uscourts.gov/statistics/table/c-1/statistical-tables-federal-judiciary/2020/12/31. Thus,

                                  24   enforcing the forum selection clause and adjudicating this dispute in the Southern District

                                  25
                                       3
                                  26    Montalvo filed a motion to dismiss pursuant to the Brillhart Abstention Doctrine in the action
                                       before the Southern District of California. On March 1, 2021, the Southern District of California
                                  27   denied Montalvo’s motion to dismiss. See Defendants’ Statement of Recent Decision, Dkt. No.
                                       23-1.
                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                                       6
                                             Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 7 of 8




                                   1   alleviates any administrative difficulties flowing from court congestion, rather than exacerbating

                                   2   it.

                                   3           Second, Montalvo argues that Santa Clara County has a greater interest in the Villa Solera

                                   4   housing development because it directly impacts the availability of affordable housing in Santa

                                   5   Clara County. Opp’n at 13. Although this may be true, it is not enough to deny Defendants’

                                   6   motion for two reasons. First, even if Santa Clara County is a more favorable forum for

                                   7   Montalvo, a forum selection clause remains enforceable even if the contractually selected forum

                                   8   may afford the plaintiffs fewer effective remedies than they could receive in the forum where they

                                   9   filed suit. Yei A. Sun, 901 F.3d at 1092. Additionally, adjudicating the case in Southern California

                                  10   in compliance with the forum selection clause does not change the law that governs the

                                  11   dispute. See Partnership Agreement at 69. The legal issues in this action will be resolved under

                                  12   California law, and accordingly, the courts named in the forum selection clause have a similar
Northern District of California
 United States District Court




                                  13   level of interest in fairly adjudicating the action. Lastly, because enforcing the forum selection

                                  14   clause does not move the case out of California, this dispute will still be litigated in a “forum that

                                  15   is at home with the law.” Piper Aircraft Co., 454 U.S. at 241 n.6. Thus, the third public interest

                                  16   factor is not relevant to this matter, and there is no undue burden placed on Montalvo by having to

                                  17   litigate the case in either court listed in parties’ forum selection clause.

                                  18           Accordingly, Montalvo has not demonstrated any exceptional or unusual circumstance in

                                  19   which public interest factors defeat Defendants’ motion. See Atl. Marine Const. Co., 571 U.S. at

                                  20   64 (“Because [public interest] factors will rarely defeat a transfer motion, the practical result is

                                  21   that forum-selection clauses should control except in unusual cases”).

                                  22           C.      Dismissal Under Forum Non Conveniens Properly Enforces the Forum
                                                       Selection Clause
                                  23

                                  24           Finally, the Court considers whether transfer of venue or dismissal under forum non-

                                  25   conveniens is the proper mechanism for enforcement of the parties’ forum selection clause.

                                  26   Montalvo asserts that the doctrine of forum non conveniens is only applicable to cases in which a

                                  27   court abroad is the more appropriate forum for adjudicating the controversy. Opp’n. at 5.

                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                         7
                                             Case 5:21-cv-00797-EJD Document 27 Filed 07/27/21 Page 8 of 8




                                   1   Although forum non conveniens may be an appropriate mechanism for granting a motion to

                                   2   dismiss in such cases, the doctrine is not limited to applications where the transferee forum is

                                   3   located abroad. The Supreme Court has held that if a forum selection clause “point[s] to a state or

                                   4   foreign forum…the appropriate way to enforce [it] . . . is through the doctrine of forum non

                                   5   conveniens” in a motion to dismiss. Atl. Marine Const. Co. 571 U.S. at 60.

                                   6           Thus, the Court finds that dismissal under forum non conveniens is the most appropriate

                                   7   mechanism for enforcement of the forum selection clause because of the separate, identical case

                                   8   pending in the Southern District of California. In this instance, transferring this action would be

                                   9   redundant. Dismissal for forum non conveniens may certainly “[inconvenience] plaintiffs in

                                  10   several aspects.” Id. at 68, n.8. Still, “dismissal would work no injustice on [Montalvo]” because

                                  11   Montalvo “violated a contractual obligation by filing suit in a forum other than the one specified

                                  12   in a valid forum-selection clause.” Id. Accordingly, dismissal is the most appropriate remedy in
Northern District of California
 United States District Court




                                  13   this case.

                                  14   IV.     CONCLUSION

                                  15           For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss for Forum

                                  16   Non Conveniens, or in the Alternative, to Transfer. The case is DISMISSED on the ground of

                                  17   forum non conveniens. The Clerk of the Court shall close the case file.

                                  18           IT IS SO ORDERED.

                                  19   Dated: July 27, 2021

                                  20

                                  21
                                                                                                    EDWARD J. DAVILA
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:21-cv-00797-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR FORUM NON CONVENIENS
                                                                         8
